Exhibit 10.7

 

Execution Copy

 

INDEMNIFICATION AGREEMENT

(GIC Business)

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of June 30, 2009 is
made by and among Financial Security Assurance Inc. (“FSA”), a New York
corporation, Dexia Crédit Local S.A., a French share company licensed as a bank
under French law (“DCL”) and Dexia SA, a limited liability company incorporated
and domiciled in Belgium (“Dexia” and, together with DCL, the “Dexia
Guarantors”).

 

RECITALS

 

WHEREAS, Dexia Holdings, Inc. (“DHI”), DCL and Assured Guaranty Ltd., a Bermuda
company (“AGO”), entered into that certain Purchase Agreement dated November 14,
2008 (as amended, modified or otherwise supplemented from time to time, the
“Purchase Agreement”), pursuant to which AGO agreed to purchase, and DHI agreed
to sell to AGO, all of DHI’s common stock of Financial Security Assurance
Holdings Ltd., a Delaware corporation (“FSAH”) owned by DHI;

 

WHEREAS, under the Purchase Agreement, the Dexia Guarantors agreed to certain
indemnification obligations in relation to the Financial Products Business, on
the terms and subject to the conditions described in the Purchase Agreement, and
to guarantee certain obligations described in the Purchase Agreement in relation
to the Financial Products Business as defined in the Purchase Agreement;

 

WHEREAS, pursuant to that certain Contribution Agreement, dated as of
December 24, 2008 (the “Contribution Agreement”), by and between FSAH and Dexia
FP Holdings Inc. (f/k/a FSA Financial Products Inc., a Delaware corporation)
(“Dexia FP”), FSAH contributed to Dexia FP 100% of the outstanding membership
interests in FSA Capital Markets Services LLC, FSA Capital Management Services
LLC and FSA Asset Management LLC (“FSAM”), each of which was an FP Subsidiary as
of such date;

 

WHEREAS, as contemplated by the Purchase Agreement and pursuant to the FP Stock
Purchase Agreement, dated as of July 1, 2009, between FSAH and DHI, DHI is
purchasing from FSAH all of the outstanding capital stock of Dexia FP, in
connection with the separation of the GIC Business from FSAH (such transaction
together with the transaction described in the immediately preceding paragraph,
being referred to herein as the “GIC Business Separation”);

 

WHEREAS, in furtherance of the GIC Business Separation, the parties hereto
desire to enter into this Agreement in order to, among other things, provide for
certain indemnities, on the terms and subject to the conditions set forth
herein; and

 

WHEREAS, in addition to this Agreement, the GIC Business Separation will be
effectuated by the Transaction Documents.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1                                      Certain Definitions.  Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth (x) in the Pledge and Administration Agreement, or (y) if not defined
therein, then in the Purchase Agreement.

 

“Direct Losses” means Losses other than Losses incurred as a result of a Third
Party Claim.

 

“GIC Business Transaction Agreements” shall mean the agreements set forth on
Schedule I attached hereto.

 

“Pledge and Administration Agreement” shall mean the Pledge and Administration
Agreement, dated as of June 30, 2009, among the Dexia Guarantors, Dexia Bank
Belgium SA, FSA, FSAM, FSA Portfolio Asset Limited, FSA Capital Markets Services
LLC, FSA Capital Management Services LLC, FSA Capital Markets Services (Caymans)
Ltd., Dexia FP and The Bank of New York Mellon Trust Company, National
Association, as further amended, supplemented, or otherwise modified from time
to time.

 

“Third Party Claims” means claims or demands not initiated by Dexia or its
Affiliates or by FSA or its Affiliates (excluding claims or demands initiated by
past, present or future directors, officers or employees of Dexia, FSA or any of
their Affiliates).

 

“Third Party Demand” means a written claim or demand for a Loss in relation to
which the Indemnifying Party may be liable to any Indemnified Party hereunder
that is asserted against or sought to be collected from any Indemnified Party by
a Person who is (i) not an Indemnified Party and (ii) not a representative or
agent of an Indemnified Party (other than a trustee, collateral agent or other
administrator under, or other Person delivering notice pursuant to, the GIC
Business Transaction Agreements).

 

Section 1.2                                      Other Terms.  Other terms may
be defined elsewhere in the text of this Agreement and, unless otherwise
indicated, shall have such meaning indicated throughout this Agreement.

 

Section 1.3                                      Other Definitional Provisions. 
(a) The words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

 

(b)                                 The terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa.

 

2

--------------------------------------------------------------------------------


 

(c)                                  The word “or” will be inclusive and not
exclusive unless the context requires otherwise.

 

ARTICLE II

 

GIC Business Indemnification

 

Section 2.1                                      Indemnification by Dexia
Guarantors.  Subject to the limitations set forth in this Agreement, each of the
Dexia Guarantors, jointly and severally (collectively, the “Indemnifying
Parties”), agrees to indemnify and hold harmless (I) FSA, each Affiliate of FSA
(other than any Affiliate that is an Affiliate of the Dexia Guarantors
immediately following the Closing (each such Affiliate, a “Dexia Post-Closing
Affiliate”, provided that for the avoidance of doubt each of FSA and AGO (and
each of AGO’s Subsidiaries) is not a Dexia Post-Closing Affiliate)) and (II) in
respect of any Third Party Claim, circumstance or event relating in each case to
actions (or failure to take action) occurring after the Closing Date, each of
the present and future directors, officers and employees of FSA and each such
Affiliate of FSA ((I) and (II) collectively, the “Indemnified Parties”) against
any and all actions, suits, hearings, proceedings, injunctions, judgments,
orders, decrees, rulings, losses, direct damages, liabilities actually suffered
or incurred by the relevant Indemnified Party, and any reasonable costs and
expenses (including reasonable attorneys’ fees and expenses incurred in
defending any such losses covered hereby, but excluding in each case any other
indirect, consequential, special or punitive damages as referenced in
Section 3.5) (collectively, “Losses”) incurred by any Indemnified Party arising
out of or as a result of:

 

(a)                                  the bad faith, fraud, negligence or willful
misconduct committed by a Dexia Guarantor, any of its Affiliates or any of their
respective directors, officers or employees (including without limitation any
Dexia Post-Closing Affiliate or any director, officer or employee of such Dexia
Post-Closing Affiliate prior to any date on which such Dexia Post-Closing
Affiliate has ceased to be a Dexia Post-Closing Affiliate) in the performance
(or reckless disregard of the obligations) of such Person in connection with the
GIC Business Separation, save that no natural person shall be entitled to
indemnification hereunder in relation to his or her own fraud or criminal
conduct (but without limiting any other Indemnified Party’s rights hereunder to
make claims for Losses arising from such conduct);

 

(b)                                 any Third Party Claims by holders of GIC
Contracts or persons whose obligations are secured or funded by such GIC
Contracts, custodians or trustees in relation to GIC Contracts or the collateral
securing GIC contracts, counterparties to Hedge Agreements, vendors or service
providers in relation to the GIC Business or any other parties to any Material
Agreements in each case made or raised in connection with the GIC Business
Separation;

 

(c)                                  the operation, assets or liabilities of the
GIC Business prior to and on the Closing Date (including without limitation any
legal proceedings to the extent relating to the GIC Business filed prior to or
arising out of conduct prior to the Closing Date);

 

(d)                                 any Third Party Claims arising out of the
operation of the GIC Business after the Closing Date (other than those referred
to in (b) above);

 

3

--------------------------------------------------------------------------------


 

(e)                                  any failure of any obligation under the
Dexia Guarantees to be the legal, valid and binding obligations of the
applicable obligor or Dexia Guarantor (as the case may be) enforceable against
such obligor or Dexia Guarantor (as the case may be) in accordance with their
respective terms;

 

(f)                                    the failure of any Dexia Guarantor or any
of its Affiliates (including without limitation any Dexia Post-Closing Affiliate
prior to any date on which it has ceased to be a Dexia Post-Closing Affiliate)
to timely file any UCC financing statement or UCC continuation statement in
connection with the GIC Business;

 

(g)                                 any breach by any Dexia Guarantor or any of
its Affiliates party to any GIC Business Transaction Agreement of any of such
party’s representations, warranties, certifications, covenants or other
obligations under such agreements (including without limitation any Dexia
Post-Closing Affiliate where the relevant breach (x) if in relation to a
representation, warranty or certification, occurs in relation to a
representation, warranty or certification made prior to any date on which such
Dexia Post-Closing Affiliate has ceased to be Dexia Post-Closing Affiliate and
(y) if in relation to a covenant or other obligation, occurs prior to any date
on which such Dexia Post-Closing Affiliate has ceased to be Dexia Post-Closing
Affiliate);

 

(h)                                 any breach by FSA of any of its
representations, warranties or certifications under the GIC Business Transaction
Agreements made as of the Closing Date (excluding, for the avoidance of doubt,
any repetition of any representations, warranties, covenants or certifications
under the GIC Business Transaction Agreements); or

 

(i)                                     subject to the provisions of
Section 3.2, any third party legal or other third party out of pocket expenses
reasonably incurred (A) either (I) by any Indemnified Party in connection with
investigating any potential Loss where an Indemnified Party has delivered a
Third Party Claim Notice for such potential Loss as required by Section 3.2 or
(II) where the relevant Indemnified Party is FSA or its Affiliates, by such
Indemnified Party in connection with investigating any potential Loss where such
Indemnified Party has reasonably concluded that a Third Party Demand is
presently capable of being asserted and, notwithstanding that such Indemnified
Party is not required to deliver a  Third Party Claim Notice under Section 3.2,
delivers a Third Party Claim Notice promptly upon such conclusion and the
commencement of such investigation, or (B) by any Indemnified Party in
connection with defending any loss, claim, damage, liability or action relating
to a Loss or potential Loss with respect to which an Indemnified Party has
delivered a Third Party Claim Notice and which, in the case of (A) or (B), is
indemnified by the Indemnifying Party hereunder, or enforcing its rights
hereunder.

 

In the event that any Taxes are levied, imposed or assessed on or against any
payment made by the Indemnifying Party to the Indemnified Party under this
Agreement, other than an Indemnified Party who is a natural person, the amount
of such payment shall be increased as may be necessary such that such payment is
made, after the payment of such Taxes, in an amount that is not less than the
amount provided for herein; provided, that (i) in determining whether the amount
received by the Indemnified Party is not less than the amount provided for
herein, any Tax Benefit to the Indemnified Party arising from the
indemnification provided by

 

4

--------------------------------------------------------------------------------


 

the Dexia Guarantors shall be taken into account (but without duplication for
any Tax Benefit that reduced the amount payable under Section 3.3), (ii) if the
jurisdiction of organization of the relevant Indemnified Party has changed since
that existing on the Closing Date, the indemnity payment related to the relevant
Tax shall not exceed the amount that would also have been levied, imposed or
assessed if such Indemnified Party’s jurisdiction of organization was the same
as it was on the Closing Date and (iii) the relevant Tax does not result from
any assignment or transfer of a Loss, in whole or in part, or the claim for
indemnification hereunder from the Indemnified Party incurring the relevant
Loss, to a different Indemnified Party, but only to the extent such relevant Tax
exceeds the amount of the indemnity payment that would have been paid if the
Loss or claim for indemnification had not been assigned or transferred.  The
Indemnifying Party shall indemnify the Indemnified Parties for any Taxes levied,
imposed or assessed on or against any Indemnified Party with respect to any
payment made by the Indemnifying Party to an Indemnified Party under this
Agreement, subject to the provisos in the prior sentence.  The Indemnifying
Party acknowledges that any payment made to an Indemnified Party or to any
relevant authorities in respect of the indemnification obligations of the
Indemnifying Party provided in this paragraph shall constitute a payment in
respect of which the provisions of this paragraph, in its entirety, shall
apply.  In the case of any disagreement between the Indemnifying Party and the
Indemnified Party as to the determination of the amount of Tax required to be
paid pursuant to this paragraph, including the amount of any Tax Benefit to the
Indemnified Party, the Indemnified Party shall provide an explanation with
reasonable detail of its determination to the Indemnifying Party.  If the
parties continue to disagree, the parties shall submit the dispute for
resolution to a mutually acceptable, nationally recognized public accounting
firm whose resolution of the dispute shall be final and binding on both parties,
the cost of which shall be borne equally by the Indemnifying Party and the
Indemnified Party.  In the case where a dispute is submitted to a public
accounting firm for resolution, the Indemnifying Party shall not be obligated to
make a payment under this paragraph until dispute is resolved by the public
accounting firm.

 

The indemnification provided in this Section 2.1 shall be in addition to any
liability which any of the Dexia Guarantors may otherwise have pursuant to the
Purchase Agreement (other than in respect of the GIC Business), the Dexia
Guarantees, the Indemnification Agreement related to FSA Global Funding Limited,
the GIC Business Transaction Agreements, or otherwise but without duplication in
respect of the same Loss.  For the avoidance of doubt, (i) the Dexia Guarantors
hereby acknowledge that the Limit to indemnification provided for in Section 9.1
of the Purchase Agreement is not applicable to the indemnification provided in
this Section 2.1 and (ii) Losses shall not include salaries, overhead costs,
operating expenses or other ordinary course business costs and expenses of an
Indemnified Party.  The rights of the parties hereunder are in addition to
rights the parties may have under applicable law.

 

Section 2.2                                      Limitation on Indemnity.  The
indemnification provided in Section 2.1 shall not cover any Losses to the extent
resulting from:

 

(i) a breach after the Closing Date by FSA or any of its Affiliates of a
representation, warranty, certification, covenant or other obligation under the
GIC Business Transaction Agreements, the Purchase Agreement or any of the
agreements entered into in connection therewith;

 

5

--------------------------------------------------------------------------------


 

(ii) after the Closing Date (A) a failure by FSA, its Affiliates or any of their
respective directors, officers or employees to comply with a reasonable standard
of care with respect to their exercise of rights as Secured Party Representative
under the Pledge and Administration Agreement or (B) any instruction or
direction of FSA or its Affiliates with respect to their exercise of rights as
Secured Party Representative under the Pledge and Administration Agreement, or
any other action (including a failure to take action permitted to be taken by
the Secured Party Representative under the GIC Business Transaction Agreements),
which (x) fails to comply (or which directs a third party to take any action
that fails to comply) with the provisions of the GIC Business Transaction
Agreements or (y) violates or conflicts with any applicable law, rule or
regulation;

 

(iii) after the Closing Date any bad faith, fraud, negligence or willful
misconduct of FSA, its Affiliates or any of their respective directors, officers
or employees; or

 

(iv) any failure of FSA or its Affiliates after the Closing Date to take, and to
cause any Indemnified Parties to take, all actions reasonably necessary under
the applicable circumstances to mitigate any Losses in respect of which FSA or
any other Indemnified Party may seek indemnification hereunder during such
period as FSA or such other Indemnified Party is aware or should reasonably have
been aware of the claim or circumstances or events giving rise to the Loss.

 

Any determination that the indemnification provided in Section 2.1 is not
available with respect to any Losses as a result of the application of this
Section 2.2 shall not be deemed a determination with respect to any other Losses
and shall not otherwise affect the availability of the indemnification under
Section 2.1 for other Losses.

 

Section 2.3                                      Release of FSAM and GIC Issuer
Indemnities.  In consideration for the indemnity obligation of the Dexia
Guarantor hereunder, FSA irrevocably releases any claims to indemnification from
the GIC Issuers or FSAM under the Insurance Agreements to which the GIC Issuers
and FSAM are parties with FSA (without prejudice to any rights of FSA under the
Insurance Agreements to reimbursement of FSA for payments in relation to any
Retained FSA Policy), and the indemnity obligations of the GIC Issuers and FSAM
are hereby superseded and replaced by the indemnity obligations of the Dexia
Guarantors hereunder.

 

ARTICLE III

 

Indemnification Procedures

 

Section 3.1                                      Mitigation of Losses.  FSA
shall be required to take, and to cause any Indemnified Parties to take, all
actions permitted to be taken by such Person under the GIC Business Transaction
Agreements and reasonably necessary to mitigate any Losses in respect of which
FSA or any other Indemnified Party may seek indemnification hereunder during
such

 

6

--------------------------------------------------------------------------------


 

period as FSA or such other Indemnified Party was aware of the claim or
circumstances or events giving rise to the Loss.

 

Section 3.2                                      Method of Asserting Claims,
Etc.  (a) All claims for indemnification by any Indemnified Party under this
Agreement shall be asserted and resolved as set forth in this Section.  In the
event that any written claim or demand for which the Indemnifying Party may be
liable to any Indemnified Party hereunder is asserted against or sought to be
collected from any Indemnified Party by a third party, such Indemnified Party
shall promptly, but in no event later than fifteen (15) days following such
Indemnified Party’s receipt of such claim or demand, notify in writing the
Indemnifying Party of such claim or demand and the amount or the estimated
amount thereof to the extent then feasible (which estimate shall not be
conclusive of the final amount of such claim or demand) (such notice to the
Indemnifying Party a “Third Party Claim Notice”).  The failure by any
Indemnified Party to timely deliver the Third Party Claim Notice shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party hereunder, except to the extent that the Indemnifying Party
has been prejudiced or suffers any Loss by such failure.

 

(b)                                 With respect to claims or demands for which
a Third Party Claim Notice has been delivered under Section 3.2(a), the
Indemnifying Party shall have thirty (30) days after the delivery of the Third
Party Claim Notice (the “Notice Period”) to notify the Indemnified Party whether
or not it desires to defend the Indemnified Party against such claim or demand.
During the Notice Period and thereafter the Indemnified Party shall provide the
Indemnifying Party with such information relating to the claim or demand as the
Indemnifying Party shall reasonably request.  Assumption of the defense against
any such claim or demand shall not in any way be deemed an acknowledgment of any
kind that such claim or demand is subject to indemnification.  All costs and
expenses incurred by the Indemnifying Party in defending any such claim or
demand shall be borne by the Indemnifying Party.  Except as hereinafter
provided, in the event that the Indemnifying Party notifies the Indemnified
Party within the Notice Period that it desires to defend the Indemnified Party
against such claim or demand, the Indemnifying Party shall have the sole power
to direct and control such defense.  If the Indemnifying Party so elects to
assume the defense of such claim, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party, except as hereinafter provided.  If any Indemnified Party
desires to participate in, but not control, any such defense it may do so at its
sole cost and expense except as hereinafter provided.  The Indemnified Party
shall not settle, compromise or discharge a claim or demand for which it is
indemnified by the Indemnifying Party or admit to any liability with respect to
such claim or demand without the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed).  The Indemnifying
Party shall not, without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld or delayed), settle, compromise or
offer to settle or compromise any such claim or demand unless the terms of such
settlement provide for no relief other than payments (including without
limitation payment of monetary damages) that are not to be paid by the
Indemnified Party or any of its Affiliates.  To the extent the Indemnifying
Party shall direct, control or participate in the defense or settlement of any
third party claim or demand, the Indemnified Party shall provide the
Indemnifying Party and its counsel reasonable access (subject to appropriate
confidentiality obligations) to all relevant business records and other
documents, employees and properties and

 

7

--------------------------------------------------------------------------------


 

shall use its reasonable best efforts to assist, and to cause the employees and
counsel of the Indemnified Party to assist, in defense of such claim. 
Notwithstanding the foregoing, if the Indemnifying Party elects not to defend
the Indemnified Party or if the Indemnified Party is advised by outside counsel
that a conflict of interest exists that requires the Indemnified Party to be
represented by separate counsel under the applicable rules of professional
responsibility or if the court or arbitrator to which the third party claim is
pending determines that a conflict of interest exists such that the Indemnifying
Party’s counsel is prohibited by such court or arbitrator or otherwise unable to
adequately represent the Indemnified Party with respect to such third party
claim, the Indemnified Party shall (at the sole cost and expense of the
Indemnifying Party in accordance with and subject to this Article III) have the
right and the obligation to vigorously defend the claim or demand by appropriate
proceedings and shall have the sole power to direct and control such defense
with respect to itself, subject to the restriction on settlement pursuant to
this Article III.  In any event, the Indemnifying Party shall, at its own
expense, have the right to participate in the defense or settlement of any third
party claim or demand for which the Indemnifying Party may be liable hereunder.

 

(c)                                  In the event any Indemnified Party should
have a claim against any Indemnifying Party hereunder that does not involve a
third party, the Indemnified Party shall deliver express written notice of such
claim (a “Direct Claim Notice”) (specifying in reasonable detail the basis for,
and estimated amount of, such claim) with reasonable promptness to the
Indemnifying Party (and in any event, within fifteen (15) days of the date on
which the Indemnified Party becomes aware or, with the exercise of reasonable
diligence would have become aware, of such claim).  The failure by any
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Party
hereunder, except to the extent that the Indemnifying Party has been prejudiced
or suffers any Loss by such failure.

 

(d)                                 With respect to a claim payable by any
Indemnifying Party hereunder, the related indemnification payment provided for
hereunder shall be paid to the Indemnified Party by no later than the applicable
Indemnification Payment Due Date, except if such payment is a Good Faith
Contested Payment.

 

As used herein, the term “Indemnification Payment Due Date” means the later of
(i) forty-five (45) days following delivery to the Indemnifying Party of the
related Direct Claim Notice or Third Party Claim Notice, as applicable, and
(ii) five (5) Business Days following the date on which the Indemnified Party
supplies appropriate documentation that the Indemnifying Party that the
Indemnified Party has incurred the related Loss.

 

Section 3.3                                      Calculation of Losses.  The
payment of any amount by the Indemnifying Party to the Indemnified Party under
this Agreement shall be reduced by (a) any amounts received by the Indemnified
Party from any third party (other than an Affiliate of the Indemnified Party) or
under applicable insurance policies owned by the Indemnified Party or its
Subsidiaries and (b) the amount of any Tax Benefits attributable to the Loss
giving rise to the payment with respect to which an indemnity obligation exists
under this Agreement.  For the avoidance of doubt, (i) payments under this
Agreement shall in no event be in duplication of any payments by the Dexia
Guarantors or any of their Affiliates under the GIC Business Transaction

 

8

--------------------------------------------------------------------------------


 

Agreements, the Purchase Agreement or any other agreement entered into in
connection therewith and (ii) this Agreement shall not cover any Losses incurred
in connection with Secondary Policies or other liabilities FSA has expressly
agreed are not the responsibility of the Dexia Guarantors under the GIC Business
Transaction Agreements, the Purchase Agreement or any other agreements entered
into in connection therewith.

 

Section 3.4                                      Assignment of Claims.  If an
Indemnified Party receives any payment from an Indemnifying Party in respect of
any Losses and the Indemnified Party could have recovered all or a part of such
Losses from a third party (a “Potential Contributor”) based on the underlying
claim or demand asserted against such Indemnifying Party, such Indemnified Party
shall, to the extent permitted by Law, assign such of its rights to proceed
against the Potential Contributor as are necessary to permit such Indemnifying
Party to recover from the Potential Contributor the amount of such payment.

 

Section 3.5                                      No Consequential Damages. 
Notwithstanding anything to the contrary contained herein, no Indemnifying Party
shall be liable to or otherwise responsible to any Indemnified Party for
indirect, consequential, incidental, special or punitive damages (including,
without limitation, any lost profits, costs of capital or the consequences of
any downgrade of any Indemnified Party) that arise out of or relate to this
Agreement, the Purchase Agreement or the GIC Business Transaction Agreements or
the performance or breach of, or any liability retained or assumed under, such
agreements.

 

Section 3.6                                      Contribution.  To provide for
just and equitable contribution if the indemnification provided by the
Indemnifying Party is determined to be unavailable for any Indemnified Party
(other than due to application of this Article III), the Indemnifying Party
shall contribute to the Losses incurred by the Indemnified Party in such
proportion as shall be appropriate to reflect its relative fault, on the one
hand, and the relative fault of the Indemnified Party, on the other hand.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

Section 3.7                                      Deductible for Direct Losses. 
Notwithstanding any other provision of this Agreement, the Indemnifying Parties
shall not be required to pay any amounts in respect of indemnification for
Direct Losses hereunder unless and until (and only to the extent that) the
aggregate of such Direct Losses, to the extent not excluded from coverage or
recovery hereunder pursuant to Section 2.2 or Section 3.3, exceeds an amount
equal to (A) the General Deductible referred to in Section 9.1 of the Purchase
Agreement (i.e. $80 million) minus (B) the aggregate amount of any “Losses” (as
defined in the Purchase Agreement) that would have been paid by or on behalf of
Seller (as defined in the Purchase Agreement) under Section 9.3 of the Purchase
Agreement but for the crediting of such “Losses” to the General Deductible.  For
the avoidance of doubt, the deductible amount referred to in this Section 3.7
will apply only in relation to Direct Losses, and does not affect the extent or
amount of the Indemnifying Parties’ obligation to indemnify the Indemnified
Parties for any amounts in respect of indemnification for Losses other than
Direct Losses hereunder.

 

9

--------------------------------------------------------------------------------


 

Section 3.8             Excess Loss Indemnity.  Any indemnification payments by
the Indemnifying Party for the benefit of any Indemnified Parties who are
directors, officers or employees shall apply only to the extent that such person
is not otherwise indemnified and held harmless for the relevant Losses by
liability insurance maintained by FSA or its Affiliates pursuant to
Section 6.22(c) of the Purchase Agreement.

 

ARTICLE IV

 

Miscellaneous

 

Section 4.1             Transaction Agreement.  This Agreement is a “Transaction
Agreement” (as such term is defined in the Purchase Agreement) executed pursuant
to the Purchase Agreement and is also a Transaction Document.

 

Section 4.2             Amendment and Waiver.  Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed, in the case of an amendment, by the parties hereto, or in the case
of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof.

 

Section 4.3             Successors, Transferees and Assigns; Transfers of
Obligations, etc.

 

(a)           Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
FSA without the consent of the Dexia Guarantors, not to be unreasonably
withheld, other than pursuant to any consolidation, amalgamation, merger,
transfer of all or substantially all its assets or liabilities, or any other
type of corporate reorganization, where such successor or transferee succeeds in
full to FSA’s obligations under the FSA Policies.

 

(b)           Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
either Dexia Guarantor without the consent of FSA, not to be unreasonably
withheld, other than pursuant to a consolidation, merger, transfer of all or
substantially all its assets or liabilities, or any other type of corporate
reorganization, where such successor or transferee succeeds in full to such
Dexia Guarantor’s obligations hereunder.

 

(c)           Any purported transfer that is not in compliance with this
Section will be void ab initio.

 

Section 4.4             Parties in Interest; No Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  Except as otherwise
provided in Articles II and III with respect to Indemnified Parties, nothing in
this Agreement, express or implied, is intended to confer upon any Person other
than FSA and the Dexia Guarantors or their successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.  The Dexia Guarantors
may treat

 

10

--------------------------------------------------------------------------------


 

FSA as the authorized representative of any Indemnified Parties for purposes of
any amendments, modifications or waiver to this Agreement or any communications
with the Indemnified Parties relevant to indemnification for a Loss covered
under this Agreement, and FSA shall be responsible for causing such Indemnified
Parties to comply with the obligations of an Indemnified Party under this
Agreement as if they were parties hereto.

 

Section 4.5             Counterparts.  This Agreement and any amendments hereto
may be executed in one or more counterparts, each of which shall be deemed to be
an original by the parties executing such counterpart, but all of which shall be
considered one and the same instrument.

 

Section 4.6             Section Headings.  The section  and paragraph headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.

 

Section 4.7             Notices.  All notices or other communications hereunder
shall be deemed to have been duly given and made upon receipt thereof if given
and made in writing and if (a) served by personal delivery upon the party for
whom it is intended, (b) delivered by international courier service, or (c) sent
by facsimile; provided that the facsimile is promptly confirmed by telephone or
by email and followed by written confirmation by registered mail thereof, to the
Person at the address set forth below:

 

(a)           if to FSA, to:

 

Financial Security Assurance Inc.

31 West 52nd Street

New York, New York 10019

Attention: General Counsel

Telecopy No.: (212) 339-3529

Telecopy No.: (212) 857-0541

Confirmation: (212) 826-0100

Email: generalcounsel@fsa.com

 

with copies (none of which shall constitute notice) to each of:

 

Assured Guaranty US Holdings Inc.

1325 Avenue of the Americas

New York, New York 10019

Attention: General Counsel

Telecopy No.: 212-445-8705

Confirmation: (212) 974-0100

Email: generalcounsel@assuredguaranty.com

 

and

 

11

--------------------------------------------------------------------------------


 

Assured Guaranty Ltd.

30 Woodbourne Avenue

Hamilton HM 08 Bermuda

Attention: General Counsel

Telecopy No.:  (441) 296-3379

Confirmation:  (441) 299-9375

 

(b)           if to the Dexia Guarantors, to:

 

Dexia SA/NV

Place Rogier 11

1210 Brussels, Belgium

Attention: Secretary General

Facsimile: +32 2 213 58 90

 

and

 

Dexia Crédit Local S.A.

1, Passerelle des Reflets

Tour Dexia La Défense 2

TSA 12203

92919 La Défense Cedex

France

Attention: Secretary General

Facsimile: +33 1 58 58 69 90

 

with a copy (which shall not constitute notice) to:

 

Cleary Gottlieb Steen & Hamilton LLP

Rue de la Loi, 57

1040 Brussels, Belgium

Attention: Laurent Legein

Facsimile: 32 2 231 1661

 

and

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York  10006

Attention:  Neil Whoriskey

Facsimile:  (212) 225-3999

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices or
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 3:00 P.M. in the place of receipt and
such day is a Business Day in the place of receipt.  Otherwise, any such notice,

 

12

--------------------------------------------------------------------------------


 

request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

 

Section 4.8             Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK AND THE MANDATORY CHOICE OF LAW RULES
CONTAINED IN THE UCC.  Each of FSA, DCL and Dexia hereby irrevocably submits to
the exclusive jurisdiction of any U.S. federal or state court in the City of New
York for the purpose of any suit, action, proceeding or judgment arising out of
or relating to this Agreement.  Each of FSA, DCL and Dexia hereby consents to
the laying of venue in any such suit, action or proceeding in New York County,
New York, and hereby irrevocably waives any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
agrees not to plead or claim the same.  Notwithstanding the foregoing, nothing
contained in this Agreement shall limit or affect the rights of any party hereto
to exercise remedies under this Agreement or any of the other Transaction
Documents, or to enforce any judgment with respect thereto, in any jurisdiction
or venue.  Any process in any such action shall be duly served if mailed by
registered mail, postage prepaid, with respect to (i) FSA, at its address
designated pursuant to Section 4.7 and (ii) with respect to the Dexia
Guarantors, each of DCL and Dexia hereby appoints HF Services LLC (the “Process
Agent”), prior to July 27, 2009 at 31 West 52nd Street, New York, NY 10019 and
on or after July 27, 2009 at 445 Park Avenue, 5th Floor, New York, NY 10022,
United States, as their agent to receive, on behalf of each of DCL and Dexia and
its respective property, service of copies of the summons and complaint and any
other process which may be served in any such action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to Dexia and
DCL in care of the Process Agent at the Process Agent’s above address, and each
of Dexia and DCL hereby authorizes and directs the Process Agent to accept such
service on its behalf.  Dexia and DCL may appoint a replacement Process Agent
with an office in the State of New York by notice to FSA.

 

Section 4.9             WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION.

 

Section 4.10           SOVEREIGN IMMUNITY. To the extent that the Dexia
Guarantors, or any of their properties, assets or revenues may have or may
hereafter become entitled to, or have attributed to them, any right of immunity,
on the grounds of sovereignty or otherwise, from any legal action, suit or
proceeding, from the giving of any relief in any respect thereof, from setoff or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Agreement, FSA,

 

13

--------------------------------------------------------------------------------


 

DCL and Dexia hereby irrevocably and unconditionally waive, and agree not to
plead or claim, to the fullest extent permitted by applicable law, any such
immunity and consent to such relief and enforcement.

 

Section 4.11           Severability.  The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof unless
such invalidity or unenforceability, after taking into account the mitigation
contemplated by the next sentence, deprives a party of a material benefit
contemplated by this Agreement.  If any provision of this Agreement, or the
application thereof to any Person or any circumstance, is invalid or
unenforceable: (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, as far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision; and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

Section 4.12           Survival.  This Agreement shall survive until the first
anniversary of the date referred to in Section 2.2 of the Dexia FP Guarantee.

 

Section 4.13           Construction.  This Agreement has been negotiated by the
parties and their respective counsel in good faith and will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against any party.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been signed on behalf of each of the
parties hereto as of the date first written above.

 

 

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DEXIA CRÉDIT LOCAL S.A.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DEXIA SA

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I

 

1.

 

Sovereign Guarantee.

 

 

 

2.

 

Dexia Guarantees.

 

 

 

3.

 

Pledge and Administration Agreement.

 

 

 

4.

 

Administrative Services Agreement.

 

 

 

5.

 

Dexia Guarantee Reimbursement Agreement.

 

 

 

6.

 

Guaranteed Liquidity Facilities.

 

 

 

7.

 

Insurance Agreements.

 

 

 

8.

 

Securities Account Control Agreements.

 

 

 

9.

 

Master Repurchase Agreement.

 

 

 

10.

 

GIC Issuer Repurchase Agreement.

 

 

 

11.

 

Hedging Letter Agreement.

 

 

 

12.

 

Hedge Agreements.

 

 

 

13.

 

Sovereign Guarantee Reimbursement Agreement.

 

 

 

14.

 

Sovereign Guarantee Reimbursement Letter Agreement.

 

 

 

15.

 

Pledge Agreement (as defined in the Sovereign Guarantee Reimbursement
Agreement).

 

 

 

16.

 

DHI Separateness Agreement, dated as of the Closing Date, among FSAM, FSA PAL,
FSA Capital Markets, FSA Capital Markets Cayman, FSA Capital Management, HF
Services, Dexia FP and DHI.

 

 

 

17.

 

Release and Termination Agreement, as of the Closing Date, among FSAM, DCL and
FSA.

 

 

 

18.

 

FSA PAL Loan.

 

 

 

19.

 

FSAM Belgian Pledge Agreement.

 

 

 

20.

 

Global Custody Agreement, dated as of the Closing Date, between The Bank of New
York Mellon NA/SV and FSA PAL.

 

 

 

21.

 

Contribution Agreement, dated December 24, 2008, between Dexia FP (f/k/a FSA
Financial Products Inc.) and FSAH.

 

16

--------------------------------------------------------------------------------


 

22.

 

Stock Purchase Agreement, dated as of the Closing Date, between DHI and FSAH.

 

 

 

23.

 

Purchase Agreement, dated as of the Closing Date, between HF Services and FSAH.

 

 

 

24.

 

GIC Business Clearing and Custody Agreements.

 

 

 

25.

 

Any Put Settlement Procedures Agreement entered into by the Collateral Agent
pursuant to Section 6.6 of the Pledge and Administration Agreement.

 

 

 

26.

 

Principia Analytic Site License Agreement, dated as of August 8, 2001, between
Principia Partners LLC and FSA.

 

 

 

27.

 

Covered Persons Guarantee, dated as of the Closing Date, between the Dexia
Guarantors and the GIC Business Entities.

 

17

--------------------------------------------------------------------------------